                Case 3:20-cv-01294 Document 1 Filed 06/25/20 Page 1 of 6


                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,
                                                      CIVIL NO. ________________
 Plaintiff,

 v.
                                                      CLAIMS OF FRAUD TO DEPARTMENT
 WILLIAM J. CRUZ and                                  OF HUMAN HEALTH SERVICES,
 MEDSCAN, P.S.C.                                      MEDICARE PROGRAM, PURSUANT
                                                      TO THE FALSE CLAIMS ACT,
 Defendant.                                           31 U.S.C. §3729, ET SEQ.



                                           COMPLAINT

        COMES NOW the United States of America, by and through the undersigned attorneys,

and very respectfully alleges and prays as follows:

                                     I.     INTRODUCTION

        1.       The United States, files this action under the False Claims Act, 31 U.S.C. §3729, et

seq. (“FCA”), and common law to recover civil monetary penalties from the defendants’ false

claims to the United States Department of Health and Human Services, Medicare Program, made

in violation of federal law.

                               II.    JURISDICTION AND VENUE

        2.       Jurisdiction is proper pursuant to 28 U.S.C. §1345, and its general equitable

jurisdiction.

        3.       Venue is proper in this District under 28 U.S.C. §1391 and 31 U.S.C. §3732(a).

        4.       Pursuant to 31 U.S.C. § 3731(b)(1), a civil action under the FCA may be brought

within six (6) years after the date on which the violations of §3729 were committed.
             Case 3:20-cv-01294 Document 1 Filed 06/25/20 Page 2 of 6


                                        III.    PARTIES

       5.      The Plaintiff is the United States of America, on behalf of the Department of Health

and Human Services (“HHS).

       6.      Defendant, William J. Cruz (“Cruz”), is of legal age, single and resident of San

Juan. Cruz is a diagnostic radiologist with offices located in Guaynabo, Puerto Rico and a

participating provider in the Medicare Program for the period of May 2017 to May 2018.

       7.      Medscan is a for profit corporate entity engaged in the healthcare industry as a

provider of diagnostic radiology services, mainly within the Commonwealth of Puerto Rico, and

is a participating provider in the Medicare Program. Cruz was also the President and principal

shareholder of Medscan for the period of May 2017 to May 2018.

       8.      X, Y and Z are natural or legal persons, acting on their own or organized as

partnerships or corporate entities, be that as limited liability corporations, professional service

corporations, or in any other form permitted by law, whom we designate with fictitious names, as

there true names are not known at present time. X, Y and Z are jointly and severally responsible

and may answer to the Plaintiff for aiding, abetting and/or causing fraudulent claims to be

submitted to the United States Government for payment, or furthering the fraudulent conduct by

concealing the scheme, proceeds or assets resulting of fraud.

                                     IV.       RELEVANT FACTS

                                    THE MEDICARE PROGRAM

       9.      Except as otherwise specifically noted, the allegations set forth below describe the

the Medicare program (“Medicare”), as managed by the United States Department of Health and

Human Services (“HHS”) through its executive component, the Center for Medicare and Medicaid

Services (“CMS”), for the period of May 2017 to May 2018.




                                                 2
                 Case 3:20-cv-01294 Document 1 Filed 06/25/20 Page 3 of 6


        10.       HHS administers Medicare, through CMS. Medicare is a federal health care benefit

program set forth in title XVIII of the Social Security Act, 42 U.S.C. §§1395 et seq., that provides

medical insurance for covered services to qualified individuals.

        11.       Medicare consists of four different parts. “Part A” of Medicare covers health

services provided by hospitals, skilled nursing facilities, hospices and home health agencies. “Part

B” of the Medicare Program is a medical insurance program that covers, among other things,

certain physician services, outpatient services, and other services, including face to face office

visits. “Part C” of Medicare, commonly referred to as Medicare Advantage (MA), provides

beneficiaries with all of the services provided under Parts A and B (except hospice care), in

addition to mandatory supplemental benefits and optional supplemental benefits. “Part D” is an

optional benefit that offers prescription drug coverage to everyone with Medicare. Parts D is not

at issue here.

                        MEDICARE BILLING PROCEDURE UNDER PART C

        12.       Under Part C, beneficiaries enroll in a managed care plan administered by private

health insurance companies or Medicare Advantage Plans, which are contracted by CMS. Medical

Card System (“MCS”), Triple-S Advantage (“SSS”) and Medicare y Mucho Mas (“MMM”),

(hereinafter will be collectively referred to as the “MA Plans”), are some of the entities contracted

by CMS to provide managed care to beneficiaries under Part C.

        13.       The above named MA Plans are risk-bearing entities, licensed or otherwise

authorized by the State to assume risks for offering health insurance or health benefits coverage,

such that the entity is authorized to accept prepaid capitation for providing, arranging, or paying

for comprehensive health services under a Medicare Advantage contract.




                                                  3
                Case 3:20-cv-01294 Document 1 Filed 06/25/20 Page 4 of 6


          14.    As MA Plans, these are responsible of receiving, adjudicating and paying claims of

authorized providers seeking reimbursements for the cost of health care benefits, items, or services

provided to Medicare Part C beneficiaries.

          15.    Physicians who perform medical services in connection with the Medicare program

apply for and if approved, are assigned a “number”. The number allow the physicians to submit

bills, commonly referred to as “claims”, for payment to Medicare, through MA Plans, in order to

seek reimbursement for medical services that they had provided to Medicare Part C beneficiaries.

          16.    In order to receive payment from Medicare through the MA Plans, a physician is

required to submit a health insurance claim form, known as Form HCFA-1500 (“HCFA 1500”)

wherein the physician certifies that the claims are true, correct, complete and that the form was

prepared in compliance with the laws and regulations governing the Medicare program.

Physicians further certify that the services billed were medically necessary and were in fact

provided as billed.

                V.     UNITED STATES DEPARTMENT OF HEALTH AND HUMAN
                              SERVICES’ (HHS) FINDINGS

          17.    Plaintiff incorporates and re-alleges paragraphs 1 through 16 as if fully set forth

herein.

          18.    The HHS-Office of the Inspector General (OIG) conducted an investigation of

claims submitted by Cruz and Medscan to MA Plans, for services and claims processed and paid

for the period of May 2017 to May 2018.

          19.    The investigation uncovered that Cruz and Medscan, knowingly made or caused to

be made false statements in support of claims for Medicare program funds, through submissions

of HCFA 1500 to MA Plans, for non-emergency room services rendered, while CMS had their

billing privileges revoked.



                                                  4
             Case 3:20-cv-01294 Document 1 Filed 06/25/20 Page 5 of 6


       20.     During the period of May 2017 to May 2018, while the Center for Medicare &

Medicaid Services (CMS) had revoked the billing privileges of Dr. Cruz and Medscan, they billed

Medicare Advantage Organizations (MAOs) that operated Health Maintenance Organizations

(HMOs), for non-emergency room services rendered.

       21.     Cruz and Medscan failed to notify the HMOs of CMS’ decision to revoke their

privileges effective May 13, 2017. These omissions encompassed a material nondisclosure, by

which Cruz fraudulently induced and misled the MAOs, to remain in a contractual relationship, in

order to gain access to Medicare Funds.

       22.     During this same period, Cruz also billed Parts A and B of the Program as rendering

physician.

                                    VII. CLAIM FOR RELIEF
                                False Claims Act 31 U.S.C. §3729(a)(1)

       23.     This is a claim for civil monetary penalties under the False Claims Act (FCA), 31

U.S.C. §3729(a)(1).

       24.     Paragraphs 1 through 16, and 18 through 22 of this Complaint are hereby re-alleged

and incorporated as though fully set forth herein.

       25.     By virtue of the acts described above, defendant knowingly presented and caused

to be presented to the United States, false and fraudulent claims for payment and approval to the

Medicare Trust Fund, by way of the MA Plans.

       26.     As part of his scheme to defraud, Cruz and Medscan submitted and caused to be

submitted over 8,000 unique claims to the Medicare program, a substantial amount of these with

Cruz billing identifier. These claims constitute false representations and are contrary to the

provisions of the Act, Regulations, and the Medicare Program Integrity Manual.




                                                 5
             Case 3:20-cv-01294 Document 1 Filed 06/25/20 Page 6 of 6


       27.     As a result of the false statements and claims submitted for federal moneys, HMOs

paid from Medicare funds for services that were rendered while Cruz and Medscan had their billing

privileges revoked.

       28.     Under the FCA, a “claim” includes requests for money presented to the United

States or to a contractor, grantee or other recipient, if the money is to be used on the government’s

behalf or to advance a government interest, as long as the United States provided any portion of

the money requested.

       29.     Each of these false statements constitute a unique claim of provider fraud on a

managed care organization, for which a civil monetary penalty must be assigned, as allowed by

law in an amount ranging from $11,181.00 and $22,363.00 each.

                                    XII.    PRAYER FOR RELIEF

       WHEREFORE, the United States respectfully requests that judgment be entered in its favor

and against the defendant for civil monetary penalties, as allowed by law, ranging from $11,181.00

and $22,363.00, for each unique claims to be fixed at the discretion of the Court; and such other

and further relief as this Court may deem just and proper.

       RESPECTFULLY SUBMITTED, in San Juan, Puerto Rico, this 25th day of June of 2020.

                                                     W. STEPHEN MULDROW
                                                     United States Attorney

                                                     s/Rafael J. López-Rivera
                                                     Rafael J. López-Rivera
                                                     Assistant United States Attorney
                                                     USDC-PR No. 221213
                                                     UNITED STATES ATTORNEY’S OFFICE
                                                     Torre Chardón, Suite 1201
                                                     350 Carlos Chardón Street
                                                     San Juan, Puerto Rico 00918
                                                     Phone Number: (787)766-5656
                                                     Facsimile: (787)766-6219
                                                     rafael.j.lopez@usdoj.gov



                                                 6
                     Case 3:20-cv-01294 Document 1-1 Filed 06/25/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


              You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Lopez-Rivera, Rafael J.

USDC-PR Bar Number:         221213

 Email Address:             rafael.j.lopez@usdoj.gov



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         United States of America

        Defendant:         William J. Cruz

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).




4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

             Yes
             No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

             Yes
             No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

             Yes
             No



Date Submitted: 6/25/2020

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
                                         Case 3:20-cv-01294 Document 1-2 Filed 06/25/20 Page 1 of 1

    JS 44 (Rev. 02/19)                                                      CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NE\T P AGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                           DEFENDANTS
    UNITED STA TES OF AMERICA
                                                                                                              William J. Cruz
        (b)   County of Residence ofFirst Listed Plaintiff
                                                                                                                County of Residence of First Listed Defendant San Juan, PR
                                (EXCEP T IN U.S. PLAINTIFF CASES)
                                                                                                                                (IN U.S. PLAIN17FF CASES ONLY)
                                                                                                                     NOTE: IN      LAND              CONDEMNATION
                                                                                                                               THE        TRACT
                                                                                                                                       CASES,  USEOFTHE LOCATION OF LAND
                                                                                                                           INVOLVED.
     (C) Attorneys (Firm Nome....J/ddress, and Tel ephone Number)
    AUS'A Rafael J. Lopez-r\1ve ra
                                                                                                                 Attorneys (If Known)
    US Attorne y's Office, 350 Ch ardon A ve, Suite 1201
    San Juan, PR 00918 Ph. 787-766-5656

    II. BASIS OF JURISDICTION (Placean "X"inOneBox011lyJ                                            III. CITIZENSHIP OF PRINCIPAL pARTIES (Place an "X"in One Box/or Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and OneBox/or Defendant)
    �I     U.S. Government                0 3 Federal Question                                                                       PTF      DEF                                       PTF      DEF
              Plaintiff                         (U.S. Govemment Not a Party)                           Citizen ofThis State          O I      O I      Incorporated or Principal Place    O 4    0 4
                                                                                                                                                         ofBusiness In This State

    0 2 U.S. Government                   0 4 Diversity                                                Citizen ofAnother State        0 2      0 2     Incorporated and Principal Place    0 5     0 5
          Defendant                             (Indicate Citizenship ofParties in Item III)                                                              ofBusiness In Another State

                                                                                                                                      0 3      0 3     Foreign Nation                      0 6     0 6

    IV NATURE OF SUIT (Place an ''\'"
                                 , in One BarOnly)                                                                                             Click here for· Nature of Suit Code Descriotions
I              CONTRACT                         ·.   '      .     TORTS.                 .·    .·        FORFEITURE/PENALTY                     BANKRUPTCY ··             . OTHER STATUTES                 I
    0   110 Insurance                        PERSONAL INJURY             PERSONAL INJURY               0 625 Dmg Related Seizure          0 422 Appeal 28 USC 158         ?$ 375 False Claims Act
    0   120 Marine                       0   310 Airplane              0 365 Personal Injury -               ofProperty 21 USC 881        0 423 Withdrawal                0 376 Qui Tam (31 USC
    0   130 Miller Act                   0   315 Airplane Product             Product Liability        0 690 Other                              28 USC 157                       3729(a})
    0   140 Negotiable Instnunent                 Liability            0 367 Health Care/                                                                                 0 400 State Reapportionment
    0   150 Recovery ofOverpayment       0   320 Assault, Libel &            Pharmaceutical                                                 PROPERTY RIGHTS               0 410 Antitnist
            & Enforcement ofJudgment              Slander                    Personal Injury                                              0 820 Copyrights                0 430 Banks and Banking
    0   151 Medicare Act                 0   330 Federal Employers'          Product Liability                                            0 830 Patent                    0 450 Commerce
    0   152 Recovery ofDefaulted                 Liability             0 368 Asbestos Personal                                            0 835 Patent - Abbreviated      0 460 Deportation
            Student Loans                0   340 Marine                       Injury Product                                                    New Dmg Application       0 470 Racketeer Influenced and
            (Excludes Veterans)          0   345 Marine Product               Liability                                                   0 840 Trademark                        Corrupt Organizations
    0   153 Recovery ofOverpayment               Liability              PERSONAL PROPERTY                          LABOR                    SOCIAL SECURITY               0 480 Consumer Credit
            ofVeteran's Benefits         0   350 Motor Vehicle         0 370 Other Fraud               0 710 Fair Labor Standards         0 861 HIA (1395ft)              0 485 Telephone Consmner
    0   160 Stockholders' Suits          0   355 Motor Vehicle         0 371 Tmth in Lending                  Act                         0 862 Black Lung (923)                 Protection Act
    0   190 Other Contract                       Product Liability     0 380 Other Personal            0 720 Labor/Management             0 863 DIWC/DIWW (405(g))        0 490 Cable/Sat TV
    0   195 Contract Product Liability   0   360 Other Personal              Property Damage                  Relations                   0 864 SSID Title XVI            0 850 Securities/Commodities/
    0   196 Franchise                           Injury                 0 385 Property Damage           0 740 Railway Labor Act            0 865 RSI (405(g))                     Exchange
                                         0 362 Personal lnjmy -             Product Liability          0 751 Family and Medical                                           0 890 Other Statutory Actions
                                               Medical Maloractice                                            Leave Act                                                   0 891 Agricultural Acts
I           REAL PROPERTY                    CIVIL RIGHTS              PRISONER PETITIONS              0 790 Other Labor Litigation         FEDERAL TAX SUITS             0 893 Environmental Matters
    0   210 Land Condemnation            0 440 Other Civil Rights       Habeas Corpus:                 0 791 Employee Retirement          0 870 Taxes (U.S. Plaintiff     0 895 Freedom oflnfonnation
    0   220 Foreclosure                  0 441 Voting                 0 463 Alien Detainee                   Income Security Act                 or Defendant)                   Act
    0   230 Rent Lease & Ejectrnent      0 442 Employment             0 510 Motions to Vacate                                             0 871 IRS-Third Party           0 896 Arbitration
    0   240 Torts to Land                0 443 Housing/                     Sentence                                                             26 USC 7609              0 899 Administrative Procedure
    0   245 Tort Product Liability             Accommodations         0 530 General                                                                                              Act/Review or Appeal of
    0   290 All Other Real Property      0 445 Amer. w/Disabilities - 0 535 Death Penalty                    IMMIGRATION                                                        Agency Decision
                                               Employment               Other:                         0 462 Naturalization Application                                   0 950 Constitutionality of
                                         0 446 Amer. w/Disabilities - 0 540 Mandamus & Other           0 465 Other Immigration                                                   State Statutes
                                               Other                  0 550 Civil Rights                     Actions
                                         0 448 Education              0 555 Prison Condition
                                                                      0 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Placean "X"inOneBoxOnly)
� 1 Original                 O 2 Removed from               0 3       Remanded from            0 4 Reinstated or          O 5 Transferred from          O 6 Multidistrict    0 8 Multidistrict
    Proceeding                   State Court                          Appellate Court              Reopened                   Another District                  Litigation -     Litigation -
                                                                                                                              (specify)                         Transfer         Direct File
                                              Cite the U.S. Civil Statute under which ou are filing (Do 110/ citej11risdictional stat11tes 1111/ess dfrersity):
                                               F_ als             _ _A _ ct_ _31_ U_ S
                                                                _ m
                                                    _ e_ _ Cl_ ai                    ._ _ .C_ _. §�372
                                                                                                     _9,� et_ s
                                                                                                              _ e_ �q·----------------------­
VI. CAUSE OF ACTION                          t-
                                              Brief descrig_tion of cause:
                                                Claim of F raud to De p art me nt of H uman He alth Se rv ices, Me d ic are P rogram
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEIWAND:              0 Yes      �No
VIII. RELATED CASE(S)
                       (See instnictions):
      IF ANY                               JUDGE
DATE
    06/25/2020
FOR OFFICE USE ONLY
  RECEIPT#                            AMOUNT                                                                                JUDGE                            MAG. JUDGE
